Citation Nr: 1039520	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The claims file was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania for further 
handling.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include cervical 
sprain with osteoarthritis rated as 40 percent disabling and 
residuals from a fracture of the right distal radius also rated 
as 40 percent disabling, which were incurred in the same in-
service accident.
 
2.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a 
total disability rating of 60 percent, stemming from one single 
disability.

3.  The evidence of record demonstrates that the Veteran's 
service-connected disorders, in and of themselves, render him 
unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Under VA laws and regulations, TDIU may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience, but age and the impairment caused 
by non-service-connected disabilities may not be considered.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as 
an amount of earned annual income that does not exceed the 
poverty threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).

In addition to the laws cited above, TDIU is generally assigned 
only where the combined rating for the service-connected 
disabilities, as calculated under 38 C.F.R. § 4.25, meets 
criteria expressed under 38 C.F.R. § 4.16(a).  Specifically, if 
the veteran has been service-connected for only one disability, 
that disability shall be ratable at 60 percent or more.  If there 
are two or more service-connected disabilities, there shall be at 
least one disability that is ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the 
purpose of determining the above, the following will be 
considered as one disability:  1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor set forth under 38 C.F.R. § 4.26, if 
applicable; 2) disabilities resulting from common etiology or a 
single accident; 3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; 4) multiple injuries incurred in action; or 5) 
multiple disabilities incurred as a prisoner of war.  In 
exceptional cases, an extra-schedular rating may be assigned on 
the basis of a showing of unemployability alone.  See 38 C.F.R. 
§ 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include cervical sprain with osteoarthritis rated as 40 percent 
disabling and residuals from a fracture of the right distal 
radius also rated as 40 percent disabling.  The Veteran's 
reported medical history at multiple VA examinations from 1969 
through 2005 and his service treatment records establish that 
both service-connected injuries were incurred in the same in-
service incidents in October 1967 and March 1968.  Accordingly, 
the Board finds that the Veteran's service-connected disabilities 
have resulted from the same accident, and will treat his 
disabilities as one single disability for the purpose of 
administering 38 C.F.R. § 4.16(a).  Pursuant to the Combined 
Ratings Table under 38 C.F.R. § 4.25, the Veteran's combined 
disability evaluation is 60 percent.  See 38 C.F.R. § 4.16(a).  
Since the Veteran's disabilities are treated as constituting one 
single disability, his combined disability evaluation meets the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes 
whether the Veteran's service-connected disabilities, in and of 
themselves, preclude him from securing or following a 
substantially gainful occupation.

In this regard, the Board has considered the Veteran's 
educational and employment background.  A February 2006 TDIU 
application reflects that he completed two years of college and 
has not received any subsequent education or training.  The 
evidence shows that he has worked in various occupational fields 
since his discharge from service.  At an August 2000 VA 
examination, he reported that he had previously sold cars, worked 
in real estate, and operated a restaurant.   At an April 2004 VA 
examination, he related that he initially worked in his family's 
carpentry business but was unable to continue at that occupation.  
He also reported that he worked as an artist and painted pictures 
and portraits.  At a May 2005 VA examination, he also reported 
prior experience in the fields of law enforcement and insurance 
and also worked at "other small type jobs."  At a July 2006 
private consultation, he reported his occupation as artist.  In 
his TDIU application, he states that he was last worked on a 
full-time basis in 1999 and that he became too disabled to work 
in September 2000.

The evidence in this case demonstrates in-service onset of neck 
pain and numbness which radiated into in his right shoulder and 
hand with limited range of motion of the neck.  Post-service 
private treatment records and VA examination reports from March 
1969, November 1974, March 1975, September 1976, January 1996, 
and January 1997 show progressive worsening of his cervical spine 
and right wrist disorders.

At an August 1999 VA examination, the Veteran was unable to close 
his right hand or approximate his thumb to the tips of his 
fingers.  The examiner noted that the Veteran's fingers were not 
held together tightly, and thus, anything the Veteran held in his 
right hand fell through his fingers.  Grip strength and pinching 
strength in his right hand was approximated as being one-third of 
that demonstrated in his left hand.  Decreased sensation was 
noted in the right middle finger.  A cervical examination 
revealed that the Veteran's cervical spine was erect, but that 
finger pressure on the lower segment of the neck produced bitter 
complaints of pain.  Range of motion of the cervical spine 
revealed extension to zero degrees, flexion to zero degrees, 
right lateral rotation to 30 degrees, left lateral rotation to 15 
degrees, left lateral flexion to 20 degrees, and right lateral 
flexion to 10 degrees.

At his August 2000 VA examination, the Veteran reported pain and 
stiffness in his neck which continued to worsen.  He stated that 
he was not working.  Active range of motion testing of the 
cervical spine revealed a complete absence of motion except for 
five degrees of lateral rotation bilaterally.  The examiner also 
observed a frozen right shoulder with accompanying tenderness in 
the shoulder and the base of the neck.

An April 2004 VA examination reveals ongoing complaints of 
worsening right wrist pain that was constant and characterized by 
a baseline intensity of five out of ten.  The Veteran also 
described weakness, stiffness, swelling, and lack of endurance in 
the right wrist.  He reported that over time, he has not been 
able to pick up anything, has been unable to close his fist, and 
has no feeling in the fingertips.  Flare-ups reportedly occurred 
approximately four times a day and were marked by a pain 
intensity of ten out of ten.  The described flare-ups lasted 
anywhere between minutes to hours.  The Veteran reported 
difficulty with daily activities such as buttoning shirts, 
cooking, and household carpentry.  Has learned to do things with 
his left hand and is getting better.  According to the Veteran, 
his right wrist was "constantly incapacitated."

Regarding symptoms in his neck, the Veteran complained of 
constant cervical pain that ran down to his right shoulder.  He 
described the cervical pain as being, at best, an intensity of 
eight out of ten.  He reported flare-ups marked by a severity of 
ten out of ten, occurring once every two days and lasting from 
hours to days.  He stated that during flare-ups, he was unable to 
move his neck in any direction.  According to the Veteran, his 
flare-ups had a tendency to get worse with cold and damp weather, 
stress, and physical activity.  Wrist x-rays were interpreted as 
being normal.  However, EMG studies indicated a very mild ulnar 
entrapment neuropathy across the wrist.

Examination of the right wrist revealed tenderness on the dorsal 
area.  Attempts to perform any active movements of the wrist 
elicited complaints of a lot of pain from the Veteran.  The wrist 
was noted as being quite swollen.  During finger grasp testing, 
the Veteran was barely able to close his hand.  Testing of the 
fingers revealed the absence of sensation on the ulnar area of 
the palmar side of the hand with little sensation into the radial 
area.  Range of motion testing of the wrist revealed 20 degrees 
of dorsiflexion, palmar flexion to 23 degrees, radial deviation 
to three degrees, and ulnar deviation to five degrees.  The 
examiner noted that the Veteran's wrist was held "in a more or 
less permanent seven degrees palmar flexion."  An examination of 
the neck revealed tenderness in the front and back of the neck 
with a lot of muscle spasm.  The Veteran walked with a neck that 
appeared to be stiff and was deviated slightly to the right.  The 
right arm was carried stiffly and the Veteran appeared to be 
uncomfortable.  Cervical range of motion testing revealed 10 
degrees of forward flexion, 15 degrees of extension, left lateral 
flexion of 15 degrees, right lateral flexion to ten degrees, left 
lateral rotation to 15 degrees, and right lateral rotation to 
seven degrees.  X-rays of the cervical spine were interpreted as 
showing severe osteoarthritis changes.

At a May 2005 VA examination, the Veteran continued to report 
pain and swelling in the right wrist.  He related that he was 
unable to move the wrist.  He denied flare-ups at that time, but 
stated that the right wrist pain was constant.  Regarding his 
neck, the Veteran stated that he could not move his neck at all 
because of pain.

On examination the Veteran was able to walk normally, however, 
held his head tilted to the right.  Range of motion testing of 
the cervical spine revealed a complete absence of cervical 
motion, with the exception of five degrees of flexion.  Range of 
motion testing of the right wrist also revealed the absence of 
motion.  Full sensation was demonstrated in the right arm up to 
the wrist.  At his wrist, however, the Veteran was unable to 
distinguish between sharp and dull sensations.  Diminished 
reflexes were also noted in the right arm.

The report of a July 2006 examination performed for VA 
compensation purposes reveals complaints of constant neck pain 
and right shoulder pain that worsened before changes in the 
weather.  The Veteran also reported right wrist pain and complete 
anesthesia of all fingers in the right hand.  He described 
nocturnal attacks of painful numbness and weakness, which by 2000 
had rendered him unable to make a fist or pick up a paint brush.
 
The examiner noted that the Veteran's posture and gait were 
normal.  She observed, however, that the Veteran's neck was held 
at 20 degrees of right lateral flexion.  Cervical motion tests 
revealed 20 degrees of active left lateral movement, zero degrees 
of extension, ten degrees of flexion, and a complete absence of 
lateral rotation.  An examination of the right wrist revealed 
point tenderness, extension to ten degrees, flexion to 20 
degrees, and zero degrees of lateral movement.  Grip strength was 
measured as 50-230 mmHg in the left hand, but only 50-80 mm Hg in 
the right hand.  The Veteran was able to oppose his right thumb 
and forefinger with strength measured as 4+/5.  He was unable to 
oppose his right thumb to his pinky.  Active extension of the 
fingers in the left hand lacked 20 degrees from total.  Absence 
of sensation was noted upon light touch of the right hand.  
Pinprick sensation in the right hand was decreased, as was 
vibration sense.  Cervical x-rays showed a left convex scoliosis 
and reduced lordosis at the cervical dorsal passage.  Post-
traumatic deformity of the vertebral bodies, especially C5 and C6 
was also noted with osteophytosis and severe narrowing of all 
disc spaces from C4 to C7.  X-rays of the right wrist were 
normal.  Based upon these findings, the examiner diagnosed crush 
fractures of multiple cervical vertebrae with persistent severe 
pain syndrome and a fracture of the right distal radius with 
progressive loss of hand function marked by limited range of 
motion and weakness.

Based upon the foregoing evidence, the Board finds that the 
Veteran is entitled to TDIU.  Multiple VA examination reports 
since 1969 demonstrate progressive worsening of the Veteran's 
service-connected cervical and right wrist disabilities.  
Consistent with his February 2006 TDIU application, in which he 
reported onset of unemployability in September 2000, the Veteran 
initially reported that he was not working at his August 2000 VA 
examination.  Indeed, an examination of the cervical spine at 
that time revealed a near complete absence of cervical motion.  
Although improved, but still diminished, cervical motion was 
demonstrated at the April 2004 VA examination, the Veteran's May 
2005 VA examination and July 2006 examination again showed a near 
absence of cervical movement.  With regard to the Veteran's right 
wrist, the evidence shows severely diminished range of motion 
accompanied by swelling, decreased sensation, inability to grasp 
with his right hand, and diminished gripping and pinching 
strength.  As reported by the Veteran, he has held various 
occupational positions but has been unable to maintain them.  At 
his April 2004 VA examination, the Veteran reported difficulty 
with daily activities such as buttoning shirts, cooking, and 
household carpentry.  The evidence establishes that the Veteran 
is right hand dominant, and at his April 2004 VA examination, he 
reported that he has been required to learn to perform tasks with 
his left hand.  At his July 2006 examination he reported that he 
was unable to continue his work as an artist because he was 
unable to pick up a paint brush.  The objective findings noted in 
the Veteran's VA examinations since his August 2000 VA 
examination are consistent with such contentions.

Given the extent of diminished motion and function of the 
cervical spine and right wrist, the Board finds that the 
Veteran's service-connected disabilities have rendered him unable 
to secure or follow a substantially gainful occupation.  TDIU is 
warranted, and the Veteran's claim is granted in full.

The Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§ 3.159.  Nevertheless, given the favorable action taken above, 
no further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.


ORDER

TDIU is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


